Citation Nr: 1108265	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  09-49 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for right ear hearing loss.  

2.  Entitlement to a compensable disability evaluation for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1984 to February 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, denying the claims currently on appeal.  

The Veteran was afforded a hearing at the Board's Central Office in Washington, D.C. in August 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The issue of entitlement to a compensable rating for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The June 1998 rating decision declining to reopen the Veteran's claim of entitlement to service connection for hearing loss of the right ear was not appealed and is, therefore, final.  

2.  Evidence received since the June 1998 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for hearing loss of the right ear and the claim is reopened.  

3.  The Veteran's right ear hearing loss manifested as a result of active military service.  
CONCLUSIONS OF LAW

1.  The June 1998 rating decision declining to reopen the Veteran's claim for hearing loss of the right ear is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2010).

2.  New and material evidence has been received and the Veteran's claim of entitlement to service connection for hearing loss of the right ear is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  

3.  The criteria for establishing entitlement to service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Regarding the Veteran's claim of entitlement to service connection for right ear hearing loss, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


New and Material Evidence

Relevant Laws and Regulations

In January 2008, the RO reopened the Veteran's claim of entitlement to service connection for hearing loss of the right ear.  Irrespective of the RO's actions, the Board must decide whether the Veteran has submitted new and material evidence to reopen these claims.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Facts and Analysis

The Veteran's claim of entitlement to service connection for right ear hearing loss was not reopened in June 1998 because there was no evidence to demonstrate that the Veteran suffered from right ear hearing loss.  Therefore, for the evidence to be material in this case, it must address this unestablished fact.  

With that having been said, the Board finds that evidence received since the June 1998 rating decision is both new and material, addressing this unestablished fact.  According to a January 2010 private medical examination submitted by the Veteran, he now suffered from hearing loss of the right ear.  The examiner opined that the Veteran's right ear hearing loss was secondary to noise exposure during military service.  

The above evidence raises a reasonable possibility of substantiating the Veteran's claim, and as such, his claim of entitlement to service connection for right ear hearing loss is reopened.  

Service Connection

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a Veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  


Facts and Analysis

The Veteran contends that he is entitled to service connection for hearing loss of the right ear.  Upon review of the evidence of record, the Board finds that the evidence is at least in equipoise.  As such, affording the Veteran the full benefit of the doubt, the Board finds that service connection for hearing loss of the right ear is warranted.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's DD-214 demonstrates that the Veteran worked as a helicopter repairman during his military service.  His service treatment records fail to demonstrate that he suffered from right ear hearing loss, for VA rating purposes, during his active duty.  According to the audiometric evaluation performed during the Veteran's December 1983 enlistment examination, pure tone thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
15
20

Subsequently, his January 1987 separation physical found pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
25

Therefore, there is evidence of a slight deterioration in the Veteran's high frequency hearing upon separation from active duty.  

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

In the present case, the Veteran has been complaining of right ear hearing loss since his separation from active duty.  While a diagnosis of hearing loss in the right ear was not confirmed by the evidence of record, the Veteran is certainly competent to testify to symptoms of decreased hearing.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  

Finally, the Veteran has submitted a private medical examination performed by an otolaryngologist in January 2010.  According to the examiner, the Veteran reported significant in-service noise exposure.  Examination revealed a pure tone threshold of 40 dB in the right ear.  This demonstrates that the Veteran suffers from right ear hearing loss for VA rating purposes.  For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385 (2010).  The examiner opined that due to the progressive nature of the Veteran's hearing loss since military service, his hearing loss was secondary to noise exposure incurred while on active duty.  

In summary, the Veteran's service treatment records demonstrate that the Veteran had a slight decrease in pure tone thresholds at 4000 Hz upon separation from active duty and that he was exposed to noise during active duty.  The Veteran has also routinely complained of hearing loss in both ears since his separation from active duty.  Finally, the January 2010 private examiner concluded that the Veteran suffered from right ear hearing loss as a result of in-service noise exposure.  As such, service connection for hearing loss of the right ear is warranted.  

The Board recognizes that the Veteran was afforded a VA audiometric examination in December 2007 in which he was found to have essentially normal hearing in the right ear.  Audiological evaluation revealed pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
25
30

Speech audiometry revealed speech recognition ability of 80 percent in the right ear.  The examiner concluded that since the Veteran had minimal changes from previous examinations, it was likely that the change was career noise related rather than military related.  However, while the Board has considered this opinion, it does not find it to be probative.  This opinion was based in part on the fact that there had been minimal change in the Veteran's hearing since prior examinations.  However, the private examination revealed that the Veteran's hearing has in fact continued to deteriorate since previous examinations.  

Having afforded the Veteran the full benefit of the doubt, the Board concludes that he is entitled to service connection for hearing loss of the right ear.  The claim is granted.  


ORDER

New and material evidence having been received, the Veteran's claim of entitlement to service connection for right ear hearing loss is reopened.  

Entitlement to service connection for hearing loss of the right ear is granted.  



REMAND

The Veteran also contends that he is entitled to a compensable disability evaluation for hearing loss of the left ear.  Regrettably, additional evidentiary development is necessary before appellate review may proceed.

Initially, the Board notes that during his August 2010 hearing, the Veteran testified to having a VA audiometric examination in December 2009.  However, the claims file does not contain a copy of this examination report.  As such, it must be obtained and incorporated into the evidence of record.  

In addition, the Veteran's private examination from January 2010 revealed pure tone thresholds of 40 dB at 3000 Hz and 50 dB at 4000 Hz for the left ear.  This demonstrates a worsening since the findings of the last VA examination of record in December 2007, when the Veteran was found to have pure tone thresholds of 30 dB at 3000 Hz and 45 dB at 4000 Hz.  

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Since the evidence of record suggests that there may be a material change in the Veteran's left ear hearing loss, and since right ear hearing loss is now service-connected, he should be afforded the opportunity to appear for a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain a copy of the December 2009 VA audiometric examination reported by the Veteran during his August 2010 hearing.  And evidence that is received should be incorporated into the claims file.  

2.  The Veteran should be scheduled for a VA audiometric examination before an appropriate specialist to determine the current severity of his bilateral hearing loss.  The Veteran's claims file and a copy of this remand should be provided to the examiner at the time of examination.  Audiometric testing should be performed and the results of this testing should be included in the examination report.  The examiner should also discuss the impact of the Veteran's hearing loss on his occupation and daily life.  

3.  The RO/AMC will then readjudicate the Veteran's claim for an increased rating for his (now) service-connected bilateral hearing loss.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


